               1                                                                                JS-6
               2
               3
               4
               5
               6
               7
               8                             UNITED STATES DISTRICT COURT
               9                           CENTRAL DISTRICT OF CALIFORNIA
              10
              11 GINGER MIKL,                          )             Case No. 2:19-cv-03880-R (ASx)
                                                       )
              12              Plaintiff,               )             ORDER GRANTING
                                                       )             STIPULATION TO DISMISS
              13         vs.                           )             ENTIRE ACTION WITH
                                                       )             PREJUDICE
              14   STANDARD INSURANCE COMPANY; )
                   and, DOES 1 through 10, inclusive,, )
              15                                       )
                              Defendant.               )
              16                                       )
                                                       )
              17
              18              Based upon the stipulation of the parties and for good cause shown,
              19              IT IS HEREBY ORDERED that this action, Case No. 2:19-cv-03880-R (ASx),
              20 is dismissed in its entirety as to all defendants, with prejudice.
              21              IT IS HEREBY FURTHER ORDERED that each party shall bear her or its own
              22 attorneys’ fees and costs in this matter.
              23              IT IS SO ORDERED.
              24
              25 Dated: July 18, 2019
                                                                     United States District Judge
              26
              27
              28
                                                                                        Case No. 2:19-cv-03880-R (ASx)
LAW OFFICES
 MESERVE,                                                        1         ORDER GRANTING STIPULATION TO DISMISS
 MUMPER &
HUGHES LLP                                                                          ENTIRE ACTION WITH PREJUDICE
                   170474.1
